Case: 13-11339      Document: 00513161439         Page: 1    Date Filed: 08/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 13-11339                                FILED
                                                                            August 19, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff - Appellee

v.

SOL SEBASTIAN PEOPLES,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:13-CR-3-1


ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before REAVLEY, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The defendant has been sentenced to the mandatory minimum sentence
pursuant to the Armed Career Criminal Act because of three prior convictions
for violent felonies. Because the Supreme Court has held that the residual
clause of the statute is unconstitutional in Johnson v. United States #13-7120,
576 U.S. _____ (2015), defendant’s sentence must be vacated and a new
sentence imposed.
       SENTENCE VACATED; CASE REMANDED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.